

115 SRES 179 IS: Expressing support for the designation of June 2, 2017, as “National Gun Violence Awareness Day” and June 2017 as “National Gun Violence Awareness Month”.
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 179IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Durbin (for himself, Ms. Duckworth, Mrs. Feinstein, Mr. Franken, Mr. Coons, Mr. Blumenthal, Mr. Markey, Mr. Carper, and Mr. Kaine) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for the designation of June 2, 2017, as National Gun Violence Awareness Day and June 2017 as National Gun Violence Awareness Month.
	
 Whereas, each year, more than— (1)32,000 people in the United States are killed and 80,000 are injured by gunfire;
 (2)11,000 people in the United States are killed in homicides involving firearms; (3)21,000 people in the United States commit suicide by using firearms; and
 (4)500 people in the United States are killed in accidental shootings; Whereas, since 1968, more people have died from guns in the United States than on the battlefields of all the wars in the history of the United States;
 Whereas, by 1 count, in 2016 in the United States there were— (1)384 mass shooting incidents in which not fewer than 4 people were killed or wounded by gunfire; and
 (2)48 incidents in which a gun was fired in a school; Whereas gun violence typically escalates during the summer months;
 Whereas, every 70 minutes, 1 individual in the United States under 25 years of age dies because of gun violence and more than 6,300 such individuals die annually, including Hadiya Pendleton, who, in 2013, was killed at 15 years of age while standing in a Chicago park; and
 Whereas, on June 2, 2017, on what would have been Hadiya Pendleton’s 20th birthday, people across the United States will recognize National Gun Violence Awareness Day and wear orange in tribute to Hadiya and other victims of gun violence and their loved ones: Now, therefore, be it
	
 That the Senate— (1)supports—
 (A)the designation of June 2017 as National Gun Violence Awareness Month and the goals and ideals of that month; and (B)the designation of June 2, 2017, as National Gun Violence Awareness Day in remembrance of the victims of gun violence; and
 (2)calls on the people of the United States to— (A)promote greater awareness of gun violence and gun safety;
 (B)wear orange, the color that hunters wear to show that they are not targets, on June 2; (C)concentrate heightened attention on gun violence during the summer months, when gun violence typically increases; and
 (D)bring citizens and community leaders together to discuss ways to make communities safer.